DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application 17/123175 in view of Otani (JP410142408A).This is a provisional nonstatutory double patenting rejection.

 Claims 1 of 17/123175 discloses the limitations of claims 1, 2 and 4, except for wherein the first polarization separator includes a first polarization separation layer and first bases so provided as to sandwich the first polarization separation layer, the second polarization separator includes a second polarization separation layer and second bases so provided as to sandwich the second polarization separation layer, and at least one of the first bases and the second bases is made of quartz and at least one of the first bases and the second bases is made of a material that absorbs light that belongs to the first wavelength band at a light absorption factor smaller than or equal to 0.1% per length t=10 mm, where t represents an optical path length of light in the first bases and the second bases.
Otani discloses using at least one of the first bases and the second bases, which sandwich a polarization separation layer, is made of quartz and at least one of the first bases and the second bases is made of a material that absorbs light that belongs to the first wavelength band at a light absorption factor smaller than or equal to 0.1% per length t=10 mm, where t represents an optical path length of light in the first bases and the second bases (see the synthetic quartz prisms of fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claim 1 of 17/123175 with the teaching of Otani so that  the first polarization separator includes a first polarization separation layer and first bases so provided as to sandwich the first polarization separation layer, the second polarization separator includes a second polarization separation layer and second bases so provided as to sandwich the second polarization separation layer, and at least one of the first bases and the second bases is made of quartz and at least one of the first bases and the second bases is made of a material that absorbs light that belongs to the first wavelength band at a light absorption factor smaller than or equal to 0.1% per length t=10 mm, where t represents an optical path length of light in the first bases and the second bases to assure high transmittance.
Claim 5 is unpatentable over claim unpatentable over claim 3 of U.S. Patent Application 17/123175 in view of Otani.
Claims 6 and 7 are unpatentable over claim unpatentable over claims 5 and 6 of U.S. Patent Application 17/123175 in view of Otani.
Claim 8 and 12 are unpatentable over claim unpatentable over claim 7 of U.S. Patent Application 17/123175 in view of Otani.
Claim 9 and 13 are unpatentable over claim unpatentable over claim 8 of U.S. Patent Application 17/123175 in view of Otani.
Claim 10 and 14 are unpatentable over claim unpatentable over claim 9 of U.S. Patent Application 17/123175 in view of Otani.
Claim 11 and 15 are unpatentable over claim unpatentable over claim 10 of U.S. Patent Application 17/123175 in view of Otani.


Claims 3 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application 17/123175 in view of Maeda (United States Patent Application Publication 2019/0101815 A1).This is a provisional nonstatutory double patenting rejection.

Claim 1 of 17/123175 discloses the limitations of claim 3, except for wherein the first polarization separator includes a first polarization separation layer and first bases so provided as to sandwich the first polarization separation layer, the second polarization separator includes a second polarization separation layer and second bases so provided as to sandwich the second polarization separation layer, and at least one of the first bases and the second bases is made of a material having a photoelastic constant smaller than or equal to 0.1 nm/cm/105Pa.
Maeda discloses wherein the first polarization separator includes a polarization separation layer bases so provided as to sandwich the first polarization separation layer and at least one of the first bases and the second bases is made of a material having a photoelastic constant smaller than or equal to 0.1 nm/cm/105Pa (see the US of PBH56 (Ohara).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claim 1 of 17/123175 with the teaching of Maeda so that  wherein the first polarization separator includes a first polarization separation layer and first bases so provided as to sandwich the first polarization separation layer, the second polarization separator includes a second polarization separation layer and second bases so provided as to sandwich the second polarization separation layer, and at least one of the first bases and the second bases is made of a material having a photoelastic constant smaller than or equal to 0.1 nm/cm/105Pa to assure high transmittance.

Claim 16 is unpatentable over claim unpatentable over claim 7 of U.S. Patent Application 17/123175 in view of Maeda.
Claim 17 is unpatentable over claim unpatentable over claim 8 of U.S. Patent Application 17/123175 in view of Maeda.
Claim 18 is unpatentable over claim unpatentable over claim 9 of U.S. Patent Application 17/123175 in view of Maeda.
Claim 19 is unpatentable over claim unpatentable over claim 10 of U.S. Patent Application 17/123175 in view of Maeda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882